DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communications: the application filed on 05/12/2020. This application is a national stage application (e.g., the 371 of international application) of PCT/US2018/021941.
Claims 1-15 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicants are suggested to include information of fig. 2 and related text from the specification (e.g., the reboot – BIOS code running steps) to provide the application in a better condition for an allowance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract and specification of the disclosure are objected to because the abstract is not provided in a separate sheet. 
Corrections are required.  See MPEP § 608.01(b).

Drawings
The drawing of figure 4 is objected to because the figure does not represent the description of the figure in the specification. Paragraph 0006 states that “figure 4 is a computer-readable medium comprising instructions for …”, however, the figure describes the processor 410 including instructions 430 and memory 420, but there is not any “computer-readable medium” in the fig. 4. Moreover, if the processor 410 is a microprocessor (or a hardware processing chip), how the instructions are included in the processor (e.g., not the memory storing the instructions). Appropriate correction or clarification is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim 1 recites:
“… a private/public cryptographic key pair, and data … creation of the key pair … the key pair and data …”, however, it is not clear (1) whether “the key pair” is the same as “a private/public cryptographic key pair” or not; (2) whether “data” included in different locations of the claim are the same or not;
“… the public key part of the key pair is to be used to verify management commands, the device platform to: validate the key pair and data …”, however, it is not clear (1) whether “management commands” are related to the device platform or not (e.g., omitting necessary components/steps which cause the claimed limitations unclear; (2) the public key is actually used to verify management commands or not (e.g., intended use).
Claims 2-4 depend from the claim 1, and are analyzed and rejected accordingly.
Claim 2 recites “… receiving confirmation … of suitability of use of the public key … for authorizing management commands”, however, it is not clear (1) whether the “management commands” is the same as management commands included in the claim 1 or not; (2) it is not clear how to define whether the public key is suitable to use or not (or how to define the boundary of the claim limitation).
Claim 4 (claim 14 include similar limitations) recites “… according to a management command”, however, it is not clear whether “a management command” is a part of the verified management commands included in the claim 1 or not.

Claim 5 recites “… generate … creation ticket information …”, however, it is not clear whether it is generating whether “creation of the ticket information” or “information of the creation ticket” (or it is not clear the boundary of the claim limitation).
Claims 6-8 depend from the claim 5, and are analyzed and rejected accordingly.

Claim 6 recites “… receive a certify creation command generated by the firmware component using the public key and creation ticket information …”, however, it is not clear (1) how the firmware component generates a certify creation command using the public key (e.g., omitting necessary step(s) or component(s) which cause the claim unclear); (2) it is not clear whether “a certify creation command” is “a command for the certify creation” or “a certify of the creation command”; (3) whether “creation ticket information” is the creation ticket information included in the claim 5 or not.
Claim 8 recites “… enforce changes to security setting of the device according to a management command”, however, it is not clear whether “a management command” has any relationship with the change of the security setting or not (e.g., omitting necessary step/component which causes the claim limitation unclear).

Claim 9 recites:
“A non-transitory machine-readable storage medium encoded with instructions … the machine-readable storage medium comprising instructions to …”, however, it is not clear whether “the machine-readable storage medium” and “instructions” are the same as “a non-transitory machine-readable storage medium” and “instructions” included before or not;
“… to a private/public cryptographic key pair, and data representing … validate the key pair and data …”, however, it is not clear (1) whether “the key pair” is the same as “a private/public cryptographic key pair” or not; (2) whether “data” included in different locations of the claim are the same or not.   
Claims 10-15 depend from the claim 9, and are analyzed and rejected accordingly.

Claim 10 recites “… the creation ticket information … a structure resulting from the certify creation command …”, however, (1) the claimed “the creation ticket information” has an antecedent basis issue (e.g., not defining a creation ticket information before); (2) how to define the result from the certify creation command (without any processes) or omitting necessary step/component which causes the claimed limitation unclear.
Claim 12 recites “… the creation ticket information”, however, the claimed “the creation ticket information” has an antecedent basis issue (e.g., not defining a creation ticket information before).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.
The claims recite “a device platform comprising a security processor” or “a security processor in a device”.  One of ordinary skill in the art would understand that a processor (or a security processor) could be ‘hardware processor,’ which is statutory; however, processor could be a ‘software processor;’ (see “The Authoritative Dictionary of IEEE Standard Terms,” Seven Edition, published on 2000).  Because the claimed device platform or security processor contains only software components, the claim is directed to non-statutory subject matter.  The mere recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. 
The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,361,462 B2).

As per claim 1, Chen teaches a device platform comprising a security processor [see fig. 10], the security processor to:
create a private/public cryptographic key pair, and data representing evidence of creation of the key pair [figs. 9, 10; col. 1, lines 10-15; col. 5, lines 29-40; col. 7, lines 8-12, 22-39 of Chen teaches the security processor (e.g., the TPM 93 or the secure processor of SIRC or the key management apparatus) to create a private/public cryptographic key pair (e.g., public/private asymmetric key pair or the signing key or the integrity reporting key, IRK), and data representing evidence of creation of the key pair (e.g., reference to the signing key or authData, or key-related item, KRI, etc.)];
provide access to the key pair and data from an operating system component of the device platform, wherein the public key part of the key pair is to be used to verify management commands [fig. 9; col. 4, lines 25-50; col. 5, lines 3-67; col. 9, lines 9-48; col. 10, lines 15-17 of Chen teaches to provide access to the key pair and data from an operating system component of the device platform (e.g., the platform 90), wherein the public key part of the key pair is to be used to verify management commands (verifying code loaded)], 
the device platform to: validate the key pair and data in a trusted execution state of the device platform [col. 6, lines 6-14; col. 10, lines 1-17; col. 20, lines 61-63 of Chen teaches the device platform to validate the key pair and data in a trusted execution state (e.g., to be trusted) of the device platform (e.g., the platform 90)].
 
As per claim 2, Chen teaches the device platform as claimed in claim 1. 
Chen further teaches to receive confirmation, in the trusted execution state, of suitability of use of the public key part of the key pair for authorizing management commands [col. 5, lines 24-28; col. 12, lines 7-16 of Chen teaches to receive confirmation, in the trusted execution state, of suitability of use of the public key part of the key pair (e.g., the public element of the signing key) for authorizing management commands].

As per claim 3, Chen teaches the device platform as claimed in claim 1. 
Chen further teaches to: check, in the trusted execution state. terms of use for the public key part of the key pair, wherein the data representing evidence of creation of the key pair includes data representing the terms [col. 21, lines 5-18, 48-53 of Chen teaches to check, in the trusted execution state. terms of use (e.g., the access conditions or a proof of knowledge of a particular secret, etc.) for the public key part of the key pair, wherein the data (e.g., the authData, etc.) representing evidence of creation of the key pair includes data representing the terms (e.g., the conditions)].

As per claim 4, Chen teaches the device platform as claimed in claim 1. 
Chen further teaches to enforce changes to security settings according to a management command [col. 6, lines 51-58; col. 8, lines 22-27 of Chen teaches to enforce changes to security settings (e.g., the PCR values used in checking security information) according to a management command].

As per claim 5, Chen teaches a security processor in a device [see fig. 9 of Chen], the security processor to:
generate a private/public key pair and creation ticket information; and provide a certificate comprising the creation ticket information and a public key of the private/public key pair to a device component of the device [figs. 9, 10; col. 1, lines 10-15; col. 2, lines 17-31; col. 5, lines 20-40; col. 7, lines 8-12, 22-39 of Chen teaches the security processor (e.g., the TPM 93 or the secure processor of SIRC or the key management apparatus) to generate a private/public key pair (e.g., public/private asymmetric key pair or the signing key or the integrity reporting key, IRK), and creation ticket information (e.g., reference to the signing key or authData, or key-related item, KRI, etc.); and provide a certificate comprising the creation ticket information and a public key of the private/public key pair (e.g., the public element of the signing key) to a device component of the device (e.g., the component of the platform 90 of the device)];
sign the certificate using a private key of the private/public key pair to generate a self-signed certificate; and register the self-signed certificate with a firmware component of the device [col. 1, lines 10-15; col. 2, lines 17-31; col. 4, lines 25-; col. 18, lines 21-39; claim 1 of Chen teaches sign the certificate using a private key of the private/public key pair to generate a self-signed certificate; and register the self-signed certificate with a firmware component of the device (e.g., the value stored in the certificate recorded in the registers of the trusted device)].

As per claim 6, Chen teaches the security processor as claimed in claim 5. 
Chen further teaches to: 
generate a restricted signing key; receive a certify creation command generated by the firmware component using the public key and creation ticket information decoded from the self-signed certificate [col. 10, lines 50-67; col. 11, lines 1-7 of Chen teaches generate a restricted signing key (e.g., the non-migratable signing key, etc.); receive a certify creation command (e.g., TPM_Quote command) generated by the firmware component using the public key and creation ticket information (e.g., the certificate information) decoded from the self-signed certificate];
sign a structure resulting from the certify creation command using the restricted signing key; and validate the public key [col. 11, lines 1-7 of Chen teaches to sign a structure resulting (e.g., the current PCR values) from the certify creation command using the restricted signing key; and validate the public key (e.g., certifying the IRK public key)].

As per claim 7, Chen teaches the security processor as claimed in claim 6. 
Chen further teaches to transmit the validated public key to a configuration component [col. 11, lines 22-42 of Chen teaches to transmit the validated public key (e.g., the IRK which include the validated public key) to a configuration component (e.g., the PCR component)].

Claim 8 is a security processor claim that corresponds to the device platform claim 4, and is analyzed and rejected accordingly.

Claims 9-11 are medium claims that correspond to the device platform claims 1, 6 and 2 respectively, and are analyzed and rejected accordingly.

As per claim 12, Chen teaches the non-transitory machine-readable storage medium as claimed in claim 9. 
Chen further teaches to validate a policy using the creation ticket information [col. 19, lines 31-41 of Chen teaches to validate a policy using the creation ticket information].

Claims 13-15 are medium claims that correspond to the device platform or the security processor claims 7, 4 and 3 respectively, and are analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495